NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YOLANDA LOPEZ-MORALES, AKA                      No.    19-72964
Yolanda Hernadez Lopez,
                                                Agency No. A077-322-739
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Yolanda Lopez-Morales, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Lopez-
Morales’s request for oral argument, set forth in the opening brief, is denied.
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We review de novo questions of law and

claims of due process violations in immigration proceedings. Lopez-Urenda v.

Ashcroft, 345 F.3d 788, 791 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Lopez-Morales’s motion to

reopen to assess her eligibility for cancellation of removal on the ground that she

failed to establish prima facie eligibility. See Garcia v. Holder, 621 F.3d 906, 912

(9th Cir. 2010) (providing that a motion to reopen will not be granted absent a

showing of prima facie eligibility for relief based on demonstrating a reasonable

likelihood that the statutory requirements for relief have been satisfied); see also

Fernandez v. Gonzales, 439 F.3d 592, 602 (9th Cir. 2006) (“[W]e have jurisdiction

over motions to reopen regarding cases in which . . . the agency has not made a

prior discretionary determination concerning the relief sought”).

      Lopez-Morales’s contentions that the BIA ignored evidence, erred in its

legal analysis, and violated her right to due process fail. See Najmabadi, 597 F.3d

at 990 (concluding the agency adequately considered evidence and sufficiently

announced its decision); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim).

      Lopez-Morales’s contention that there was legal error in the BIA’s

determination not to reopen proceedings sua sponte fails. See Lona v. Barr, 958



                                          2                                     19-72964
F.3d 1225, 1234 (9th Cir. 2020) (concluding the BIA’s denial of sua sponte relief

was not premised on legal or constitutional error); see also Bonilla v. Lynch, 840

F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to review Board

decisions denying sua sponte reopening for the limited purpose of reviewing the

reasoning behind the decisions for legal or constitutional error.”).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                     19-72964